United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         August 20, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 01-40891
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RAUL PEREZ GONZALEZ,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-01-CR-179-2
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The lawyer appointed to represent Raul Gonzalez has

requested leave to withdraw as counsel and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).      Gonzalez

has filed no response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue for appeal.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities in this case, and the APPEAL IS DISMISSED.        5TH

CIR. R. 42.2



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.